Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2022, 1/13/2022 and 11/23/2020 are considered by the examiner. All references listed on search report or foreign office actions and all references provided on IDS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant is claiming a nitrogen source in claim 8 and then claims nitrogen generator in claim 9, this makes the claim unclear. For examination purpose claims are directed to the nitrogen source is a nitrogen generator.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uth (US. 2002007648A1).
Uth discloses a gas lubricated mechanical seal arrangement (see entire document) comprising (see annotated figure below), a first mechanical seal (one of 1st and 2nd MS, see annotated figure) having a first rotating slide ring (1st RR) and a first stationary slide ring (1st SR) defining a first sealing gap (gap between the rings) between sliding surfaces (sliding surfaces of the rings), wherein the first stationary slide ring comprises includes a passageway (e.g. passage, annotated figure below) for supplying a barrier fluid to the first sealing gap, the passageway extending from a rear surface to the sliding surface (see figure below and figures in reference) of the first stationary slide ring, and wherein on the first rotating slide ring a first secondary seal (1st SS or 2nd SS) for sealing and a centering device (any one of CD based on claim limitation) for centering of the first rotating slide ring are arranged.
Regarding claim 2: The mechanical seal arrangement further comprising a second mechanical seal having a second rotating slide ring and a second stationary slide ring defining a second sealing gap between sliding surfaces (e.g. other of 1st and 2nd MS).
Regarding claim 3: Wherein the centering device is disposed on a radially inner surface (e.g. CD that is 36) of the first rotating slide ring and/or a radially outer surface (e.g. CD on outer diameter of the rotating slide ring, see annotated figure) of the first rotating slide ring.
Regarding claim 4: Wherein the first secondary seal (e.g. 1st SS or 2nd SS that is 50) is disposed on a rear surface of the first rotating slide ring (see annotated figure below).
Regarding claim 5: Wherein a second secondary seal (e.g. OS that is 60 or O-ring) and a third secondary seal (e.g. IS, see annotated figure below) is disposed on a rear surface of the first stationary slide ring, wherein a fluid path of the barrier fluid to the passageway in the first stationary slide ring extends between the second and third secondary seals (e.g. figure 1 shows this).
Regarding claim 6: Wherein a first radius (radius of 1st SS or 2SS) of the first secondary seal is in the range between a second radius (radius of OS) of the second secondary seal and a third radius (radius of IS) of the third secondary seal (e.g. see annotated figure below).
Regarding claim 7: Wherein the centering device is a circumferential biasing spring or a circumferential biasing band or an O-ring (e.g. figure shows a sleeve or one can consider the O-ring 52 as CD).
Regarding claim 8: Wherein the barrier fluid is nitrogen and the mechanical seal arrangement further comprises a nitrogen source (see paragraph 0006 and 0023, inherent that some source is used to provide the buffer gas that is inert).

    PNG
    media_image1.png
    521
    798
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Uth in view of Werdecker (DE102014226429A1).
Uth discloses the invention as claimed above but fails to disclose a control unit, a differential pressure control valve in the supply line, and a pressure sensor for determining a product pressure in a product chamber, wherein the control unit is adapted to control the differential pressure control valve based on the product pressure, a monitoring device disposed in a return line and the mechanical seal arrangement in a compressor or supercharger for gaseous media. Werdecker discloses a mechanical seal with stationary ring (e.g. 112) with fluid port there through (figure 4), a control unit (e.g. 10), a differential pressure control valve (e.g. 27) in the supply line, and a pressure sensor (e.g. 29) for determining a product pressure in a product chamber, wherein the control unit is adapted to control the differential pressure control valve based on the product pressure, a monitoring device (e.g. 24 or 28) disposed in a return line and the mechanical seal arrangement in a compressor or supercharger for gaseous media (see figures and entire document). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mechanical seal arrangement of Uth to have elements or units as taught by Werdecker, to provide seal arrangement in compressor or supercharge, to reduce leakage by providing differential pressure and to provide monitoring of the mechanical seal arrangement (e.g. see entire document of Werdecker).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uth.
Uth discloses the invention as claimed above but fails to disclose that the nitrogen source is a nitrogen generator. Examiner takes official notice that a nitrogen source being a nitrogen generator is well known and old in the art. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the nitrogen source of Uth to be nitrogen generator, so one does not have to keep connecting or disconnecting a nitrogen tank or to reduce cost as nitrogen tanks are not needed to provide nitrogen source (inherent teaching due to generator).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. If applicants claims the secondary seals of the stationary ring are directly contacting the rear face of the stationary ring, the following reference teaches this (EP2735777A1). No claims are allowable in view of references provided on 892, applicant should review each and every document on 892 to expediate prosecution of the case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675